*492ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted. See Johnson v. Southeastern Pennsylvania Transportation Authority, 516 Pa. —, 532 A.2d 409 (1987); Chevalier v. City of Philadelphia, 516 Pa. —, 532 A.2d 411 (1987); Mascaro v. Youth Study Center, 514 Pa. 351, 523 A.2d 1118 (1987).
Former HUTCHINSON, J., did not participate in the consideration or decision of this case.
LARSEN, J., dissents for the reasons set forth in his dissenting opinions in Johnson v. Southeastern Pennsylvania Transportation Authority, 516 Pa. 312, 532 A.2d 409 (1987); Chevalier v. City of Philadelphia, 516 Pa. 316, 532 A.2d 411 (1987); and Mascaro v. Youth Study Center, 514 Pa. 351, 523 A.2d 1118 (1987).